DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claim 20 objected to because of the following informalities:  “taxi- take-off and landing” should be amended to “taxi, take-off, and landing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the platform" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 10 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2005/0253436 by Dowty.

Regarding claim 1, Dowty discloses a passenger seat construction, comprising:
A fixed frame including spaced frame members (main beam 18 and leg units 20 and 22);
A rocking frame including a seat pan (paragraph 52 discloses “The bottom perimeter frame 48 is covered by a flexible seat pan 52”) supported on spaced rockers, the spaced rockers positioned to rock on portions of the fixed frame (paragraph 52 discloses “The bottom perimeter frame 48 is attached to the main beam 18 so that its front end can be selectively raised and lowered to positions above or below horizontal, for example it may be allowed to rock on spaced apart bottom frame pivots 54 and 56”); and
Guides carried on the spaced rockers to travel within slots of the spaced frame members to guide rocking motion of the rocking frame relative to the fixed frame (paragraph 52 discloses “The seat 12a includes a rigid bottom perimeter frame 48 

Regarding claim 3 (dependent on claim 1), Dowty discloses each spaced frame member of the spaced frame members defines a horizontal ledge positioned on an inner side of the spaced frame member, and wherein one of the spaced rockers is positioned to rock on the horizontal ledge (see Figure 11).  

Regarding claim 10 (dependent on claim 1), Dowty discloses the fixed frame is attachable to a seat adjustment mechanism capable of seat tracking and/or seat swivel.  Figure 4 shows the seat legs attached to tracks.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 20 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2005/0253436 by Dowty in view of US Patent Number 9,511,865 to Thomaschewski.

Regarding claim 2 (dependent on claim 1), Dowty discloses the passenger seat is an aircraft passenger seat (paragraph 2 discloses “This invention relates to seating and more 
Dowty does not disclose wherein the rocking frame is lockable in a fixed position relative to the fixed frame during taxi, take-off and landing to prevent relative motion between the rocking frame and the fixed frame, and unlockable relative to the fixed frame in-flight to permit manual or automatic rocking motion of the rocking frame relative to the fixed frame.  However, this limitation is taught by Thomaschewski.  Column 3, lines 3-4 disclose “The seat surface assembly can preferably be blocked in a defined standard position in relation to the seat base” and lines 10-13 disclose “The defined standard position is adopted using appropriate regulations and handling instructions in critical flight phases, such as, for example, take-off, landing or taxiing”.  It would be obvious to a person having ordinary skill in the art to modify Dowty using the teachings from Thomaschewski in order to maintain the seat in a standard position during take-off, landing, or taxiing.  

Regarding claim 8 (dependent on claim 1), Thomaschewski further teaches a lock configured to lock the rocking frame relative to the fixed frame to prevent relative motion therebetween.  Column 3, lines 3-4 disclose “The seat surface assembly can preferably be blocked in a defined standard position in relation to the seat base” and lines 10-13 disclose “The defined standard position is adopted using appropriate regulations and handling instructions in critical flight phases, such as, for example, take-off, landing or taxiing”.  

Regarding claim 20, Dowty discloses an aircraft passenger seat capable of in-flight rocking motion comprising a rocking frame (perimeter frame 48) positioned to rock on a fixed frame (main beam 18 and leg units 20 and 22).
Dowty does not disclose wherein the rocking frame is lockable to the fixed frame to  fix a position of the rocking frame relative to the platform to prevent relative motion therebetween, the rocking frame lockable in an upright sitting position for taxi, take-off and landing and unlockable in-flight to allow the rocking frame to lock.  However, this limitation is taught by Thomaschewski.  Column 3, lines 3-4 disclose “The seat surface assembly can preferably be blocked in a defined standard position in relation to the seat base” and lines 10-13 disclose “The defined standard position is adopted using appropriate regulations and handling instructions in critical flight phases, such as, for example, take-off, landing or taxiing”.  It would be obvious to a person having ordinary skill in the art to modify Dowty using the teachings from Thomaschewski in order to maintain the seat in a standard position during take-off, landing, or taxiing.  

Claims 4 and 6 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2005/0253436 by Dowty in view of US Patent Number 2,299,538 to Goldstein.

Regarding claim 4 (dependent on claim 3), Dowty does not disclose each of the spaced rockers having a bottom surface including a linear front portion transitioning into an arced rear portion, wherein when the linear front portion is engaged with the respective ledge the arced rear portion is out of engagement with the respective ledge and vice 

Regarding claim 6 (dependent on claim 1), Dowty as modified by Goldstein further teaches a seat pan angle relative to horizontal, inclined in a forward direction, increases as the rocking frame rocks backward (shown in Figure 2) and decreases as the rocking frame rocks forward (shown in Figure 1).  
Dowty and Goldstein do not disclose a maximum seat pan angle to horizontal is at least 25 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the maximum recline angle at whatever value was desired for optimum comfort, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 5 is rejected under 35 USC 103 as being obvious over US Patent Application Number 2005/0253436 by Dowty in view of US Patent Number 2,299,538 to Goldstein, in further view of US Patent Number 9,511,865 to Thomaschewski.

Regarding claim 5 (dependent on claim 4)¸ Dowty and Goldstein do not disclose the linear surfaces of the spaced rockers when engaged with the ledges corresponds to a taxi, take-off and landing compliant upright sitting position and/or a fully forward rocking position of the rocking frame.  However, this limitation is taught by Thomaschewski.  Column 3, lines 3-4 disclose “The seat surface assembly can preferably be blocked in a defined standard position in relation to the seat base” and lines 10-13 disclose “The defined standard position is adopted using appropriate regulations and handling instructions in critical flight phases, such as, for example, take-off, landing or taxiing”, and Figure 1 of Goldstein shows the seat being in an upright position when the linear portion 21 is engaged with ledges 12.  It would be obvious to a person having ordinary skill in the art to modify Dowty and Goldstein using the teachings from Thomaschewski in order to maintain the seat in a standard position during take-off, landing, or taxiing.  

Claim 7 is rejected under 35 USC 103 as being obvious over US Patent Application Number 2005/0253436 by Dowty in view of US Patent Application Number 2008/0100121 by Serber.

Regarding claim 7 (dependent on claim 1), Dowty does not disclose the slots including at least one elongate arced slot positioned near a front end of each of the spaced frame members and at least one elongate arced slot positioned near a back end of each of the spaced frame members.  However, this limitation is taught by Serber.  Serber discloses a rocking seat assembly having spaced frame members (pan support 45) including at least 

Claims 9, 12, and 19 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2005/0253436 by Dowty in view of US Patent Number 9,730,518 to Jacobs.  

Regarding claim 9 (dependent on claim 1)¸ Dowty discloses at least one of a backrest and a leg rest pivotally-attached to the rocking frame and adjustable in angle relative to the rocking frame (backrest 74, see paragraph 54).
Dowty does not explicitly disclose wherein rocking motion and berthing to lie flat are mutually exclusive features.  However, this limitation is taught by Jacobs.  Jacobs discloses a variety of powered recliner chairs, which are therefore chairs that can berth to lie flat, and Figure 6 discloses an embodiment with a separate rocking feature.  It would be obvious to a person having ordinary skill in the art to modify Dowty using the teachings from Jacobs in order to allow the seat to rock as well as lie flat for passenger comfort.

Regarding claim 12
A fixed frame including spaced frame members having a support surface to be rocked on (main beam 18 and leg units 20 and 22);
A rocking frame including a seat pan (paragraph 52 discloses “The bottom perimeter frame 48 is covered by a flexible seat pan 52”) and spaced rockers, the spaced rockers positioned to rock on the support surfaces (paragraph 52 discloses “The bottom perimeter frame 48 is attached to the main beam 18 so that its front end can be selectively raised and lowered to positions above or below horizontal, for example it may be allowed to rock on spaced apart bottom frame pivots 54 and 56”); and
Guides carried on the spaced rockers to travel within guide slots of the spaced frame members (paragraph 52 discloses “The seat 12a includes a rigid bottom perimeter frame 48 which is connected to the rigid backshell 14a so that it can translate forwards and backwards with respect thereto, for example using slide rail assembly 50”);
A backrest pivotally attached to the rocking frame (backrest 74).
Dowty does not explicitly disclose the  rocking motion and berthing to lie flat are mutually exclusive features and the seat having a leg rest pivotally attached to the rocking frame.  However, these limitation are taught by Jacobs.  Jacobs discloses a variety of powered recliner chairs, which are therefore chairs that can berth to lie flat, and Figure 6 discloses an embodiment with a separate rocking feature as well as having a leg rest 630 pivotally attached to the rocking frame.  It would be obvious to a person having ordinary skill in the art to modify Dowty using the teachings from Jacobs in order to allow the seat to rock as well as lie flat for passenger comfort.

Regarding claim 19 (dependent on claim 12), Dowty does not disclose a damper coupled between the rocking frame and then fixed frame operable for dampening rocking motion of the rocking frame in at least one direction.  However, the examiner takes official notice that the use of dampers in rocking chairs is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Dowty to use a damper in order to avoid the seat from being damaged by the forces exerted during the rocking motion.

Claim 11 is rejected under 35 USC 103 as being obvious over US Patent Application Number 2005/0253436 by Dowty.

Regarding claim 11 (dependent on claim 1), Dowty does not disclose a damper coupled between the rocking frame and then fixed frame operable for dampening rocking motion of the rocking frame in at least one direction.  However, the examiner takes official notice that the use of dampers in rocking chairs is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Dowty to use a damper in order to avoid the seat from being damaged by the forces exerted during the rocking motion.

Claims 13 and 18 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2005/0253436 by Dowty in view of US Patent Number 9,730,518 to Jacobs, in further view of US Patent Number 9,511,865 to Thomaschewski.  

Regarding claim 13 (dependent on claim 12), Dowty does not disclose wherein the rocking frame is lockable in a fixed position relative to the fixed frame during taxi, take-off and landing to prevent relative motion between the rocking frame and the fixed frame, and unlockable relative to the fixed frame in-flight to permit manual or automatic rocking motion of the rocking frame relative to the fixed frame.  However, this limitation is taught by Thomaschewski.  Column 3, lines 3-4 disclose “The seat surface assembly can preferably be blocked in a defined standard position in relation to the seat base” and lines 10-13 disclose “The defined standard position is adopted using appropriate regulations and handling instructions in critical flight phases, such as, for example, take-off, landing or taxiing”.  It would be obvious to a person having ordinary skill in the art to modify Dowty using the teachings from Thomaschewski in order to maintain the seat in a standard position during take-off, landing, or taxiing.  

Regarding claim 18 (dependent on claim 12), Thomaschewski further teaches a lock configured to lock the rocking frame relative to the fixed frame to prevent relative motion therebetween.  Column 3, lines 3-4 disclose “The seat surface assembly can preferably be blocked in a defined standard position in relation to the seat base” and lines 10-13 disclose “The defined standard position is adopted using appropriate regulations and handling instructions in critical flight phases, such as, for example, take-off, landing or taxiing”.  

Claims 14 and 16 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2005/0253436 by Dowty in view of US Patent Number 9,730,518 to Jacobs, in further view of US Patent Number 2,299,538 to Goldstein.

Regarding claim 14 (dependent on claim 12), Dowty does not disclose each of the spaced rockers having a bottom surface including a linear front portion transitioning into an arced rear portion, wherein when the linear front portion is engaged with the respective ledge the arced rear portion is out of engagement with the respective ledge and vice versa.  However, this limitation is taught by Goldstein.  Goldstein discloses a rocking and tilting chair with the rocking mechanism having a bottom surface including a linear front portion (below side rail 21 in Figure 4) transitioning into an arced rear portion (adjacent cleats 25, wherein when the linear front portion is engaged with the respective ledge the arced rear portion is out of engagement with the respective ledge (see Figure 4) and vice versa (see Figure 1).  It would be obvious to a person having ordinary skill in the art to modify Dowty using the teachings from Goldstein to use known rocking and tilting mechanisms for the seat.  

Regarding claim 16 (dependent on claim 12), Dowty as modified by Goldstein further teaches a seat pan angle relative to horizontal, inclined in a forward direction, increases as the rocking frame rocks backward (shown in Figure 2) and decreases as the rocking frame rocks forward (shown in Figure 1).  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 17 is rejected under 35 USC 103 as being obvious over US Patent Application Number 2005/0253436 by Dowty in view of US Patent Number 9,730,518 to Jacobs, in further view of US Patent Application Number 2008/0100121 by Serber.

Regarding claim 17 (dependent on claim 12), Dowty does not disclose the slots including at least one elongate arced slot positioned near a front end of each of the spaced frame members and at least one elongate arced slot positioned near a back end of each of the spaced frame members.  However, this limitation is taught by Serber.  Serber discloses a rocking seat assembly having spaced frame members (pan support 45) including at least one elongate arced slot positioned near a front end of each of the spaced frame members  (guiding slot 102) and at least one elongate arced slot positioned near a back end of each of the spaced frame members (guiding slot 101).  It would be obvious to a person having ordinary skill in the art to modify Dowty using the teachings from Serber to use known ways to guide a rocking motion in seats.  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642